Citation Nr: 1453460	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.R., and A.B.



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to September 1966.  The Veteran passed away in December 1997 and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file rests with the Houston, Texas RO.  

The Appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Appellant's hearing transcript is located in Virtual VA.  

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Review of the record reveals that there may be outstanding pertinent evidence that has not been obtained, but should be to initiate a comprehensive review on appeal.  The record before the Board contains virtually no medical records, other than some service treatment records, a private medical opinion, and a VA hospital summary from 1987.  The hospital summary noted that the Veteran was to have some follow-up, but those records have not apparently been sought.

The Veteran died in 1997, reportedly from head and neck cancer.  The duration of the pathology is not noted on the death certificate.  There are no records concerning treatment of this pathology on file.  Records should be sought in order for an informed decision to be entered.

The record before the Board contains an opinion from a vocational nurse, suggesting that the Veteran's asthma may have been implicated in his death.  While it is noted that records were reviewed, it is unclear what records were reviewed, and in any event, the record before the Board is, appears, as noted, to be incomplete.  Service connection was not in effect for any disorders at the time of death.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Appellant and solicit information concerning any medical treatment that the Veteran had from the separation from service until the time of his death.  This should include information concerning the treatment for the head and neck cancer that caused his death, and any treatment following service for asthma.  She should be asked to identify any pertinent records and either offered the chance to obtain those records from any private providers, or provide release forms for the VA to attempt to obtain any records identified.

2.  Obtain for association with the claims folder any VA treatment records for treatment rendered from separation from service until the date of death.  As noted, he was hospitalized in a VA facility in October 1987.  Other records surrounding this treatment should be obtained, including those of any follow-up, and any other records of VA treatment should be obtained.  The record should contain documentation of all attempts to obtain records.

3.  Thereafter, any and all available medical records should be referred to an appropriate VA specialist for a medical opinion.  The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's asthma is related to or permanently aggravated by his active service, AND whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's asthma disability contributed to his death. The examiner must take into account and comment on the lay statements in the record and the positive nexus opinion of the nurse, received May 2103.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the opinion report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

